Citation Nr: 0912904	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-20 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II.  

2.  Entitlement to restoration of the previously assigned 50 
percent rating for bilateral hearing loss.  

3.  Entitlement to a special monthly compensation rate on 
account of being in need of the aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1951 until 
September 1955 and from May 1957 until May 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for June 2008.  The Veteran 
submitted a May 2008 statement indicating that he was unable 
to attend his hearing, since he was "too sick," and 
requested that his appeal be transferred for review by the 
Board.  As such, the Veteran is deemed to have withdrawn his 
request for a hearing.  See 38 C.F.R. § 20.704(e).  

The Veteran has also raised additional claims for benefits.  
In an August 2006 statement, he raised claims for service 
connection for hernia residuals, a disorder of the abdominal 
wall, and glaucoma.  He also raised a claim for service 
connection for problems with his extremities, including his 
hands and feet, in a March 2007 statement.  He raised a claim 
for increased rating for hearing loss in an August 2007 
statement and entitlement to a clothing allowance in an 
August 2007 statement.  However, these matters are not before 
the Board because they have not been adjudicated by the RO.  
Accordingly, these matters are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is not 
manifested by requiring insulin, a restricted diet, and a 
regulation of activities.

2.  The disability rating for the Veteran's service-connected 
hearing loss had been in effect for over five years and less 
than twenty years at the time it was reduced.

3.  At the time of the reduction in rating, by the March 2007 
rating decision, there was objective evidence demonstrating 
improvement of the Veteran's hearing loss disability.  

4.  The Veteran's bilateral hearing loss is manifested by 
Level V hearing acuity in the right ear and Level XI hearing 
acuity in the left ear.

5.  The Veteran is in receipt of service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
60 percent disabling; residuals of prostate cancer, currently 
evaluated as 60 percent disabling; anxiety neurosis, 
evaluated as 50 percent disabling; bilateral hearing loss, 
currently evaluated as 40 percent disabling; renal stones, 
post operative, evaluated as 20 percent disabling; 
degenerative arthritis of the cervical spine, evaluated as 20 
percent disabling; diabetes mellitus, type II, evaluated as 
20 percent disabling; urethral stricture, evaluated as 10 
percent disabling; tinnitus; evaluated as 10 percent 
disabling; degenerative arthritis of the dorsal spine, 
evaluated as 10 percent disabling; removal of the 12th rib, 
evaluated as 10 percent disabling; and noncompensable 
disabilities including a tonsillectomy; a scar, mole removal 
from the leg and shoulder; degenerative arthritis of the left 
elbow, and erectile dysfunction associated with residuals of 
prostate cancer.  

6.  The RO also previously granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) for loss of use of a 
creative organ from December 10, 1998 and under 38 U.S.C.A. 
§ (s) for prostate cancer secondary to Agent Orange rated 100 
percent and additional service-connected disability of 
degenerative disc disease of the lumbar spine, independently 
ratable at 60 percent or more from December 10, 1998 to 
November 01, 1999.  

7.  The Veteran's service-connected disabilities, including 
his service-connected spine disabilities, render him 
wheelchair bound and unable to get around by him or to 
perform several activities of daily living, including 
bathing, without the aid and attendance of another.  

8.  The Veteran has difficulty with tasks; he is generally 
unable to dress and bathe himself or leave his house 
unassisted due to non-service-connected disabilities.

9.  The Veteran's disabilities are not shown to render him 
blind, bedridden, or a patient in a nursing home.

10.  The Veteran's service-connected disabilities leave him 
so helpless as to require the need of care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.120, Diagnostic 
Code 7913 (2008).

2.  The reduction of the Veteran's disability rating for 
bilateral hearing loss from 50 percent to 40 percent was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.2, 4.85, 4.86 and 4.87, Diagnostic Code 6100 (2008). 

3.  The requirements for a higher rate of special monthly 
compensation on account of being in need of the aid and 
attendance of another person have been met. 38 U.S.C.A. §§ 
1114(l), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board grants the claim for aid and 
attendance.  This is a complete grant of the benefit of 
special monthly compensation for aid and attendance sought on 
appeal.  Thus, a discussion of VA's duties to notify and 
assist is unnecessary in regards to the aid and attendance 
claim.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in the September 
2006 letter.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in September 2006 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2006 rating decision and August 
2007 Statement of the Case provided information as to how 
diabetes mellitus, type II, is rated. He also reported to his 
February 2007 VA examiner that he did not work and that his 
wife managed his needs regarding his diabetes medication.  
Furthermore, he has a representative to aid him in his 
appeal.  Thus, based on the evidence above, the Veteran can 
be expected to understand from the various letters from the 
RO what was needed to support his claim and has demonstrated 
actual knowledge of what was needed to support his claim as 
reflected in his statements.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication of the diabetes 
mellitus, type II claim.  Therefore, the presumption of 
prejudice is rebutted.  

Additionally, the Board notes that the notification 
requirements for a reduction in evaluation, under 38 C.F.R. 
§ 3.105(e) (2008), do not apply to the present case, since 
the reduction in evaluation did not result in a reduction or 
discontinuance of compensation payments then being made.  The 
Veteran was also informed in the November 2006 rating 
decision and August 2007 Statement of the Case of the 
information necessary to rebut a reduction and the Veteran 
appealed the reduction as needed.  Thus, the Board finds that 
the Veteran was not prejudiced by any inadequacies in notice 
as to the claim for restoration of a rating. 

For these reasons, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records.  The Veteran has submitted 
statements.  The Board further notes that VA medical 
examinations were provided in February 2007.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary. 

Diabetes Mellitus, Type II

The Veteran contends that his service-connected diabetes 
mellitus, type II, is more severe than indicated by the 20 
percent evaluation previously granted him.  

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent would 
require insulin, a restricted diet, and regulation of the 
Veteran's activities (avoidance of strenuous occupational and 
recreational activities). A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated. Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119 (2008), Diagnostic Code 7913.

The Veteran's VA outpatient treatment records generally 
indicate treatment for diabetes mellitus, type II. For 
example, an October 2006 VA outpatient treatment record noted 
that the Veteran's diabetes mellitus, type II, was controlled 
and that he was on insulin.  

A VA examination was provided to the Veteran in February 
2007.  The examiner noted that the Veteran was on multiple 
medications, including insulin coverage per sliding scale.  
There was no significant hypoglycemic reaction or 
ketoacidosis; the Veteran denied hospitalization for either 
of those conditions.  The Veteran's activities were 
restricted based on diabetes, polyarthritis, spinal pain, and 
degenerative joint disease.  However, the examiner found his 
diabetes mellitus, type II, to be controlled with a 
combination of oral medications, regular insulin coverage on 
a sliding scale, and diet.  

The evidence demonstrates that the Veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions. The record, however, does not indicate that he 
requires the regulation of his activities due to his 
diabetes, such that a 40 percent evaluation could be granted. 
Although the Veteran has stated that he is limited in his 
physical activities, his medical examiners have not reported 
any limitation in his activities due to his diabetes 
mellitus. Indeed, although the February 2007 VA examiner 
noted restrictions in activities, they were found to be due 
to numerous disabilities.  Additionally, he noted that the 
Veteran's diabetes mellitus, type II, was controlled with a 
combination of oral medications, regular insulin coverage, 
and diet.  Furthermore, although the Veteran has repeatedly 
reported that he takes insulin for his diabetes mellitus, 
neither he nor his records have indicated that he has been 
ordered to have his activities restricted due to that 
disability.

Therefore, in the absence of evidence that the Veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities, the Veteran does not meet the 
criteria for the next higher 40 percent evaluation. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). Accordingly, the Board 
concludes that an evaluation in excess of 20 percent for 
diabetes mellitus is not established.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. The Board finds that no exceptional or 
unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization due to 
diabetes mellitus, type II, which would warrant referral for 
consideration of an extraschedular evaluation.  

Bilateral Hearing Loss

The Veteran essentially contends that his 50 percent 
evaluation, which had been in effect since December 18, 1987 
should not have been reduced to 40 percent, in the March 2007 
rating decision, effective from August 21, 2006.  

A rating decision dated in June 1988 granted a 50% evaluation 
for bilateral hearing loss, under Diagnostic Code 6105 from 
December 18, 1987.  That disability evaluation remained in 
effect until a March 2007 rating decision decreased the 
evaluation from 50 percent to 40 percent, effective August 
21, 2006, under Diagnostic Code 6100, the Diagnostic Code 
currently in effect for hearing loss.  

The Board notes that 38 C.F.R. § 3.105(e) notification 
requirements for reduction in evaluation do not apply to the 
present case, since the reduction did not result in a 
reduction or discontinuance of compensation payments. Since 
the Veteran's hearing loss had not been continuously rated at 
50 percent for 20 years or more, it can be reduced without a 
showing of fraud.  38 C.F.R. § 3.951(b).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13. 

A review of the records is required to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has  actually occurred but 
also that that improvement actually reflects an improvement 
in the Veteran's ability to function  under the ordinary 
conditions of life and work.  See Schafrath v.  Derwinski, 1 
Vet. App. 589, 594 (1991).   

The Board notes that the applicable rating criteria for 
hearing loss used at the time of the June 1988 rating 
decision has since been revised.  See 64 Fed. Reg. 25,209 
(May 11, 1999).  In fact the diagnostic code in effect in 
June 1988, Diagnostic Code 6105, no longer exists.  
Additionally, although VA has the authority to amend the 
rating criteria, in no event shall such an amendment to the 
diagnostic codes result in a reduction to a veteran's 
disability rating unless an improvement in the Veteran's 
disability is shown to have occurred.  38 U.S.C.A. § 1155.  

The VA General Counsel has determined that the RO must first 
determine if a reduction would be warranted under the pre-
amendment regulations.  If reduction is warranted under the 
pre-amendment regulations, the new reduced rating should be 
based on the amended regulations "even in cases where their 
application will result in a rating reduction greater than 
would result from application of the old rating criteria."  
VAOPGCPREC 19-92.  

Under the regulations in place in 1988, 38 C.F.R. § 4.85 
(1988), Table VI (Numeric Designation of Hearing Impairment) 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns). The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and puretone average 
intersect. 38 C.F.R. § 4.85(b) (1988).   Table VIa provides 
numeric designations based on puretone averages, but is only 
applicable when the Chief of the Audiology Clinic certifies 
that language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT 
% of 
discrim
- 
ination
Average Puretone Decibel Loss

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

 
















The Chief of the Audiology Clinic has not certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate; thus a discussion of Table VIa 
is unnecessary.  38 C.F.R. § 4.85(c) (1988).   Findings for 
each ear are applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 
  
TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(with diagnostic codes) 


Poorer Ear
XI
100*  
(611
0)
 
 
 
 
 
 
 
 
 
 
X
90
(610
9)
80 
(610
8)
 
 
 
 
 
 
 
 
 
IX
80
(610
8)
70
(610
7)
60
(610
6)
 
 
 
 
 
 
 
 
VII
I
70
(610
7)
60
(610
6)
50
(610
5)
50
(610
5)
 
 
 
 
 
 
 
VII
60
(610
6)
60
(610
6)
50
(610
5)
40
(610
4)
40
(610
4)
 
 
 
 
 
 
VI
50
(610
5)
50
(610
5)
40
(610
4)
40
(610
4)
30
(610
3)
30
(610
3)
 
 
 
 
 
V
40
(610
4)
40
(610
4)
40
(610
4)
30
(610
3)
30
(610
3)
20
(610
2)
20
(610
2)
 
 
 
 
IV
30
(610
3)
30
(610
3)
30
(610
3)
20
(610
2)
20
(610
2)
20
(610
2)
10
(610
1)
10
(610
1)
 
 
 
III
20
(610
2)
20
(610
2)
20
(610
2)
20
(610
2)
20
(610
2)
10
(610
1)
10
(610
1)
10
(610
1)
0
(610
0)
 
 
II
10
(610
1)
10
(610
1)
10
(610
1)
10
(610
1)
10
(610
1)
10
(610
1)
10
(610
1)
0
(610
0)
0
(610
0)
0
(610
0)
 
I
10
(610
1)
10
(610
1)
0
(610
0)
0
(610
0)
0
(610
0)
0
(610
0)
0
(610
0)
0
(610
0)
0
(610
0)
0
(610
0)
0
(610
0) 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing. The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. § 
4.85(b) (1988).

The Veteran underwent several VA audiological examinations 
prior to his reduction.  The VA examination closest to time 
to the June 1988 rating decision granting a 50 percent 
evaluation occurred in April 1988.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
35
65
85
58
LEFT
105+
105+
105+
105+
105+

The Veteran's speech recognition scores were 64 percent in 
the right ear and 0 percent in the left ear.  The right ear 
had an average decibel loss of 58 and the left ear had an 
average of 105. 

As previously indicated, the regulations governing the rating 
criteria for bilateral hearing loss have changed since 1988.

Under 38 C.F.R. § 4.85 (2008), Table VI (Numeric Designation 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing. When hearing loss is service connected in 
only one ear, the non-service connected ear will be assigned 
a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 
4.85(f). The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).  

The Veteran underwent another VA audiological examination in 
December 1998.  The audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
25
60
75
45
LEFT
PROFOUND - PREVIOUSLY ESTABLISHED


The Veteran's speech recognition scores were 96 percent in 
the right ear and were not established in the left ear.  The 
right ear had an average decibel loss of 45, indicating an 
improvement over the findings of the June 1988 VA 
examination, in regards to the right ear.  
 
The Veteran did not undergo another VA audiological 
examination until February 2007.  The audiological evaluation 
found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
50
55
65
80
62.5
LEFT
105+
105+
105+
105+
105+

The Veteran's CNC speech recognition scores were 70 percent 
in the right ear and 0 percent in the left ear.  

The Veteran has service-connected hearing loss, which was 
initially established with a 10 percent evaluation in an 
October 1973 rating decision.  His disability evaluation was 
raised to 50 percent in a June 1988 rating decision.  The 
December 1998 VA examination indicated improved hearing in 
the right ear.  The February 2007 VA examination also showed 
speech discrimination score improvement in the right ear.  
The Veteran's ability to hear in the right ear has generally 
been better than the left ear, as shown by the prior 
audiological evaluations.

Under 38 C.F.R. § 4.87 (1988), using Table VI, the April 1988 
VA examination findings correspond to Level VI hearing in the 
right ear and Level XI hearing in the left ear.  After 
plotting the hearing loss findings on Table VII, the Veteran 
is found to have warranted a 50 percent rating evaluation, 
under the regulations in place in 1988.  The previous grant 
of a 50 percent evaluation assigned in the June 1988 rating 
decision had thus been in accordance with audiological 
examinations preceding that decision. 

As previously noted, VA must first determine if a reduction 
would be warranted under the pre-amendment regulations.  
VAOPGCPREC 19-92.  Under 38 C.F.R. § 4.87 (1988), using Table 
VI, the February 2007 VA examination findings, of a right ear 
puretone average of 62.5 and 70 percent CNC speech 
recognition and left ear puretone average of 105 and 0 
percent CNC speech recognition, corresponds to Level V 
hearing in the right ear and Level XI hearing in the left 
ear.  After plotting the hearing loss findings on Table VII, 
the Veteran is found to warrant a 40 percent rating 
evaluation, under the regulations in place in 1988, 
supporting the current reduction.  Additionally, under 
38 C.F.R. § 4.85(c) (1988), evaluation based solely on 
puretone averages is not applicable, as the Chief of the 
Audiology Clinic has not certified that language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.

Furthermore, the more recent examinations showed slight 
improvement in the right ear.  It is clear that the relevant 
objective findings, such as speech discrimination scores, 
have changed for the better.  The Veteran's overall level of 
disability from his hearing loss condition has, therefore, 
objectively improved.  

Based on this evidence, the Board concludes that the 
Veteran's bilateral hearing loss has improved since 1988.  
Consequently, under VAOPGCPREC 19-92, the adequacy of his new 
rating must be based on the post-amendment regulations.  

Under the regulations currently in effect, 38 C.F.R. § 4.85 
(2008), using Table VI, the February 2007 VA examination 
findings correspond to Level V hearing in the right ear and 
Level XI hearing in the left ear.  After plotting the hearing 
loss findings on Table VII, the Veteran is found to warrant a 
40 percent rating evaluation. 

The provisions of 38 C.F.R. § 4.86 (2008), for ratings based 
on exceptional patterns of hearing impairment, are 
inapplicable in this case because the February 2007 VA 
examination did not demonstrate puretone thresholds at each 
of the four specified frequencies of 55 decibels or more for 
the right ear or that the puretone threshold at 1,000 Hertz 
was 30 decibels or less and that the threshold at 2,000 Hertz 
was 70 decibels or more. 

The Board recognizes the Veteran's statements that his 
hearing loss has not improved.  The February 2007 VA examiner 
even indicated that the Veteran complained that his hearing 
loss had gotten worse, though the examiner did not make a 
finding of his hearing loss worsening.  However, the rating 
schedule is based purely on the objective evidence as shown 
by audiometric testing.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the Rating Schedule to  the numeric designations assigned 
after audiometric  evaluations are rendered).  In this case, 
such testing has unquestionably shown improvement in the 
Veteran's disorder. 

Thus, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. Gilbert, 
1 Vet.App. at 58.  The evidence shows a clear improvement in 
the severity of the Veteran's service-connected hearing loss.  
Accordingly, the preponderance of the evidence supports the 
reduction in the Veteran's disability rating from 50 percent 
to 40 percent, effective from August 21, 2006.  Entitlement 
to restoration of the previously assigned 50 percent rating 
is denied.

[Continued on the next page]  
Aid and Attendance

The Veteran seeks special monthly compensation based upon the 
need of aid and attendance of another person.  Specifically, 
he has argued that his service-connected disabilities, along 
with his non-service-connected disorders, have rendered him 
wheelchair bound and requiring assistance to bathe, toilet, 
and perform the daily functions of life, such that he should 
receive additional special monthly compensation.

The Veteran is in receipt of service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
60 percent disabling; residuals of prostate cancer, currently 
evaluated as 60 percent disabling; anxiety neurosis, 
evaluated as 50 percent disabling; bilateral hearing loss, 
currently evaluated as 40 percent disabling; renal stones, 
post operative, evaluated as 20 percent disabling; 
degenerative arthritis of the cervical spine, evaluated as 20 
percent disabling; diabetes mellitus, type II, evaluated as 
20 percent disabling; urethral stricture, evaluated as 10 
percent disabling; tinnitus; evaluated as 10 percent 
disabling; degenerative arthritis of the dorsal spine, 
evaluated as 10 percent disabling; removal of the 12th rib, 
evaluated as 10 percent disabling; and noncompensable 
disabilities including a tonsillectomy; a scar, mole removal 
from the leg and shoulder; degenerative arthritis of the left 
elbow, and erectile dysfunction associated with residuals of 
prostate cancer.  He has also been granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) for loss of use of a 
creative organ from December 10, 1998.  

The Veteran seeks compensation for being so helpless as to be 
in need of the regular aid and attendance of another person 
under 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b), 3.352.  
The Veteran had previously received special monthly 
compensation, under 38 U.S.C.A. § 1114(s); however, he no 
longer receives compensation at that level.  

The Board notes that the RO appears to have denied the 
Veteran's claim because he did not have a single service-
connected disability evaluated as 100 percent disabling, in 
addition to either another service-connected disability 
independently ratable at 60 percent or because he is 
permanently housebound.  The Board finds, however, that such 
findings would only be necessary to grant special monthly 
compensation under 38 U.S.C.A. § 1114(s).  The Veteran can be 
found to warrant aid and attendance compensation under 
38 U.S.C.A. § 1114(l) without such specific findings, if he 
is found to have such significant disabilities as to warrant 
aid and attendance.  

Generally, claims for special monthly compensation are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws 
and regulations, special monthly pension is payable if the 
Veteran is in need of regular aid and attendance of another. 
38 U.S.C.A. §§ 1114, 1521(d); 38 C.F.R. § 3.350. Aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person. 
See 38 C.F.R. § 3.351(b).  The Veteran will be considered in 
need of aid and attendance if he is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under the criteria set for in 38 
C.F.R. § 3.352(a). See 38 C.F.R. § 3.351(c).

Determinations as to need for aid and attendance must be 
based on an actual requirement of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: inability to dress or undress himself 
or keep himself ordinarily clean and presentable, frequent 
need for adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed himself through 
loss of coordination of upper extremities or through 
weakness, inability to attend to the wants of nature, or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his daily environment. See 38 
C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352.  Determinations 
that the Veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely on an opinion 
that the claimant's condition is such that it would require 
him to be in bed. They must be based on the actual 
requirements of personal assistance from others. 38 C.F.R. § 
3.352(a).

At the outset, the Veteran is not contending, nor does the 
record demonstrate that he has the anatomic loss or loss of 
use of both feet, one hand and one foot, or that he is blind 
in both eyes with visual acuity of 5/200 or less, such that 
special monthly compensation would be warranted under 
38 U.S.C.A. § 1114(l).  In addition, the Veteran does not 
contend that he is housebound or confined to his immediate 
premises due to his disabilities.  Although he has reported 
that he needs the assistance of his wife to leave his house, 
he has not indicated that he is confined to his immediate 
premises due to his disabilities or that he is permanently 
bedridden.  

Nonetheless, the record reflects that the Veteran is in need 
of regular aid and attendance.  The Veteran was provided a VA 
examination in February 2007.  The examiner noted that the 
Veteran was unable to complete a bone or spinal examination 
because he was unable to cooperate well due to pain in 
multiple joints and his back.  The examiner found him to have 
severe total disability due to multisystem service-connected 
conditions, including residuals of prostate cancer, general 
anxiety, impaired hearing, spinal disc disorder, and diabetes 
mellitus.  The Veteran had severe deficiencies in the 
activities of daily living and in total care.  His wife 
provided twenty-four hour care, seven days a week.  He 
required help dressing, undressing, showering, bathing, 
cooking, and keeping clean.  He also needed help with his 
medications, including his insulin injection.  He was 
wheelchair bound and the examiner found him unable to protect 
himself from a fall, fire, flooding, and the hazards and 
dangers of his daily environment.  The examiner further 
strongly recommended that he get aid and attendance on the 
basis of his service-connected disability; most of the 
Veteran's symptoms were from polyarthritis, low back pain, 
and spinal disc disease.  

Thus, although the Veteran is not a patient in a nursing home 
because of mental or physical incapacity, as indicated by 
records reflecting that he lived at home with his wife, the 
February 2007 VA examiner found him to not be independent in 
his daily need requirements, including being able to bathe, 
feed, and dress himself.  Furthermore, the examiner found him 
unable to avoid the hazards of his daily environment and to 
have functional impairment such that he would be unable to 
accomplish ordinary daily living activities without 
assistance. 

The Veteran's inability to care for himself independently is 
shown by the medical evidence of record to be due to his 
previously service-connected disabilities. Specifically, the 
Board finds that although the Veteran has non-service-
connected disorders, including arthritis of various joints, 
he is service-connected at 60 percent for his degenerative 
disc disease of the lumbar spine, at 20 percent for 
degenerative arthritis of the cervical spine, and at 10 
percent for degenerative arthritis of the dorsal spine, 
indicative of polyarthritis, low back pain, and spinal disc 
disease, which the February 2007 VA examiner indicated was 
the source of most of his symptoms.  Thus, the Board finds 
that even when only considering the impact of his service-
connected disabilities to his ability to care for himself, 
the record still establishes that he is in need of aid and 
attendance.  

As the preponderance of the evidence is at least at 
equipoise, the benefit of the doubt rule applies.  Gilbert, 1 
Vet. App. at 58. The Board concludes that the Veteran is 
entitled to special monthly compensation on account of the 
need for aid and attendance of another person.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, is denied.

Restoration of the previously assigned 50 percent rating for 
bilateral hearing loss is denied.

A special monthly compensation rate, on account of being in 
need of the aid and attendance of another person, is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


